NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROLF NIEUWEJAAR; GERD                           No. 16-35387
NIEUWEJAAR, husband and wife,
                                                D.C. No. 2:15-cv-01663-JLR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

NATIONSTAR MORTGAGE, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Rolf Nieuwejaar and Gerd Nieuwejaar appeal from the district court’s

judgment dismissing their action alleging a Truth in Lending Act (“TILA”) claim

for rescission. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Serra v. Lappin, 600


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      The district court properly dismissed the Nieuwejaars’ action as time-barred

because the Nieuwejaars did not send a notice of rescission to defendants within

three years of consummation of the loan. See 15 U.S.C. § 1635(f) (providing a

right of rescission within three years of the date of the consummation of a loan if

the lender fails to make required disclosures to the borrower); Jesinoski v.

Countrywide Home Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower may

exercise right of rescission by notifying the lender of borrower’s intent to rescind

within three years after the transaction is consummated); Miguel v. Country

Funding Corp., 309 F.3d 1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is a statute

of repose, depriving the courts of subject matter jurisdiction when a § 1635 claim

is brought outside the three-year limitation period.”). We reject as without merit

the Nieuwejaars’ contention that the subject loan transaction was not

consummated.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-35387